Citation Nr: 1046979	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to February 28, 1990 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  The Veteran appeared for a Travel Board hearing in July 
2010, during which he confirmed that the sole issue on appeal was 
the aforementioned earlier effective date claim.

Prior to the April 2006 rating decision, the Board granted 
service connection for PTSD in February 2000.  In May 2000, the 
RO effectuated this grant, with a 50 percent evaluation assigned 
as of May 1995.  In July 2000, the Veteran claimed that the 
effective date should have been from 1985, rather than 1995.  In 
March 2001, the RO assigned a 100 percent evaluation as of 
February 28, 1990, in view of the fact that the Veteran had 
continuously pursued a PTSD claim since that date.  The Veteran 
filed a Notice of Disagreement with this decision in July 2001, 
claiming that the effective date should have been May 1985.  The 
RO responded with an unfavorable Decision Review Officer Decision 
in March 2002, but did not furnish the Veteran with a Statement 
of the Case.  In August 2005, the Veteran appeared for a hearing 
on the effective date issue.  Subsequent to this, the Veteran's 
claim was readjudicated in the April 2006 rating decision.  Given 
the above procedural history, the Board finds that the Veteran's 
claim for an earlier effective date has essentially been 
continuously pursued since the May 2000 rating decision granting 
service connection.  But see Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (barring de novo consideration of effective dates after 
finality attached to a VA decision).

In a January 2009 statement, the Veteran referenced a "Notice of 
disagreement for increase of s/c level for PTSD and hospital 
costs for stay at hospital for treatment of PTSD filed in July or 
August 2006."  These matters are not presently on appeal 
before the Board, and they are accordingly referred to the 
RO for appropriate action.

FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD 
was received on March 5, 1985 and was denied in an unappealed 
August 1985 rating decision.

2.  Following the August 7, 1985 rating decision, on August 23, 
1985, the RO received the Veteran's AF Form 7, a service 
department record which had not previously been received and this 
service record is relevant to the claim for service connection 
for PTSD.  .

3.  The Veteran reapplied for service connection for PTSD in 
February 28, 1990, and he has been assigned a 100 percent 
evaluation for PTSD as of that date.

4.  There is competent evidence of record that supports the 
finding that the criteria for service connection for PTSD were 
met as of March 5, 1985.


CONCLUSION OF LAW

The criteria for an effective date of March 5, 1985 for the grant 
of service connection for PTSD have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January 2006 and March 
2006.  In the March 2006 letter, the Veteran was notified of VA's 
practices in assigning disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The criteria for establishing an earlier 
effective date for service connection, and the evidence needed to 
meet those criteria, were further discussed during the July 2010 
Travel Board hearing.  Bryant v. Shinseki, 23 Vet. App. 488 
(2010).  The claim was readjudicated in 2008. 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained records 
corresponding to all treatment described by the Veteran, 
including VA, private, and Social Security Administration 
records.  As this appeal concerns the effective date for the 
grant of service connection, rather than the etiology or severity 
of the Veteran's disorder, a contemporaneous VA examination is 
not "necessary" under 38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



Law and Regulations

Unless otherwise specified, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase is to be fixed in 
accordance with the facts found, will be the date of receipt of 
the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the date 
of receipt of claim or the date entitlement arose, whichever is 
later.  However, if the claim is received within one year of 
separation from service, the effective date will be the day 
following the date of separation from service.  38 C.F.R. § 
3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the appellate 
decision, the effective date will be as though the former 
decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  In 
cases where the evidence is received after the final 
disallowance, the effective date is the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. 
§ 3.155 provides that any communication or action indicating 
intent to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.1(p) defines application as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 


VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension 
or compensation benefits will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  Acceptance of 
a report of examination or treatment meeting the requirements of 
38 C.F.R. § 3.157 as a claim for increase is subject to the 
payment of retroactive benefits from the date of a report or for 
a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, a 
report of examination or hospitalization can be accepted as an 
informal claim for benefits.  38 C.F.R. § 3.157(b).  As to 
reports prepared by VA or the uniformed services, the date of 
receipt of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt of 
claim if VA maintenance was authorized prior to admission.  38 
C.F.R. § 3.157(b)(1).  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted as 
the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).



Analysis

The Veteran's initial claim for service connection for PTSD was 
received by the New Orleans, Louisiana VARO on March 5, 1985.  
The Waco VARO denied this claim in an August 7, 1985 rating 
decision on the basis that the record failed to establish that 
the Veteran incurred PTSD.  Pertinent evidence of record at that 
time included the Veteran's service treatment records, a report 
of VA hospitalization from February to March of 1985, and the 
report of a June 1985 VA psychiatric examination.  The Veteran 
was notified of this decision in an August 27, 1985 letter.  He 
did not appeal within the following year and did not otherwise 
communicate with VA about a PTSD claim until his reopened claim 
was received on December 28, 1990.

Nevertheless, the record shows that on August 23, 1985, the 
Veteran's AF Form 7 was added to the claims file.  This service 
department document contains a detailed description of the 
Veteran's service, including overseas service dates, duties, and 
organizations and stations of assignment.  This document shows 
that the Veteran served in Vietnam from December 1967 to 
September 1968.  Such a document is certainly relevant to a claim 
for service connection for PTSD and it is a record VA could have 
obtained at the time of the August 7, 1985 adjudication.   

In this regard, the Board notes that VA regulations have long 
held that where new and material evidence following the denial of 
a claim consists of a supplemental records from the service 
department which are relevant to the claim, the former decision 
will be reconsidered by the adjudicating agency of original 
jurisdiction.  The retroactive evaluation of disability resulting 
from disease or injury subsequently service connected on the 
basis of new evidence from the service department must be 
supported adequately by medical evidence.  Where such records 
clearly support the assignment of a specific rating over a part 
or the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by the 
filing date of the original claim.  This regulation, previously 
listed as 38 C.F.R. § 3.156(b), is now included in 38 C.F.R. 
§ 3.156(c).  The current regulation also indicates that 
reconsideration is not warranted with regard to records that VA 
could not have obtained when it decided the claim because the 
records did not exist, or because the claimant failed to provide 
sufficient information for the records to be identified and 
obtained.  Also, the current regulation reflects that an award 
based all or in part on the service department records is 
effective on the date entitlement arose or the date VA received 
the previously decided claim, whichever is later.  

The Board recognizes that the RO notice letter is dated August 
27, 1985, which is after the date of receipt of the newly 
submitted service records; the service records were received on 
August 23, 1985.  However, there is no indication that the claim 
for service connection for PTSD was reconsidered by the RO after 
receipt of the new service records on August 23, 1985.  The Board 
finds that the August 27, 1985 RO letter is not evidence of a 
reconsideration of the claim since the last rating decision on 
August 7, 1985.  The RO letter does not contain any language that 
signifies that the claim was reconsidered after August 23, but 
the language merely notifies the Veteran of the August 7, 1985 
initial adjudication. 

In view of the receipt of the AF Form 7 and the provisions of 
38 C.F.R. § 3.156(c) (previously 38 C.F.R. § 3.156(b)), the Board 
finds that the effective date in this claim should be based not 
on the February 28, 1990 reopened claim date but instead on 
either the initial March 5, 1985 claim date or the date 
entitlement arose, whichever is later.  The Board must 
accordingly determine when entitlement arose, which is this case 
essentially means when the evidence of record supported a 
diagnosis of PTSD.

The Board has reviewed all medical and psychiatric reports of 
record and finds that no reports dated prior to March 1990 
specifically indicated a PTSD diagnosis.  However, service 
treatment records show that upon examination in March 1967 and 
July 1968, the Veteran reported having nervous trouble.  The 
March 1967 examination report notes that the Veteran had mild 
nervousness.  Service treatment records show that in August 1968, 
the Veteran was prescribed Valium and in September 1968, he was 
prescribed Librium.  

The record shows that the Veteran was hospitalized at a VA 
facility in February and March of 1985, and the claims file 
contains a psychology consultation report from February 7, 1985.  
The examining doctor noted that the Veteran had "possible 
PSVS," with great free-floating hostility, anger at VA, poor 
sleeping habits, and dreams of mortar fire.  In reporting on the 
Veteran's condition, the examiner did not specifically discuss 
whether or not PTSD was present.  Rather, the examiner rendered 
assessments of a need to rule out schizoid personality disorder; 
prominent conversion tendencies; and acute stressors of 
unemployment, iatrogenic effects of medication, and family 
maladjustments.  Subsequent reports corresponding to this 
hospitalization indicate psychological treatment.  The report of 
the hospitalization includes a diagnosis of a mixed-type 
psychoneurosis.  

In July 2006, the medical evidence of record was reviewed by 
William B. Rogers, a clinical psychiatrist who had previously 
confirmed in a May 1998 letter that the Veteran had been treated 
at his facility.  Dr. Rogers noted that "PSVS" referred to 
"post stress Vietnam syndrome," a condition that "would later 
be re-christened in the behavior health literature as 'Post 
Traumatic Stress Disorder.'"  Also, Dr. Rogers described the 
Veteran's subsequent psychological treatment and biofeedback, as 
well as such symptoms as sleep disrupted by dreams of receiving 
mortar fire, "all items consistent with what is now known as 
Post Traumatic Stress Syndrome."  Dr. Rogers further noted that 
the 1985 VA examination report did not indicate PTSD, but "[i]f 
the records from the 1985 treatment" had been available to the 
Veteran's examiners, it was more likely than not that they would 
have concluded that the Veteran was suffering from and being 
treated for stress disorders directly connected to his military 
service in Vietnam.  As such, the aforementioned findings made 
February 1985 "the most reasonable date of disability" for the 
service-connected PTSD.  

Also, in a letter to a United States Congressman from April 2007, 
Dr. Rogers reasserted that the Veteran had been treated for PSVS, 
which was later renamed PTSD; and that his VA examiners were 
apparently unaware of his active treatment for PTSD. 

In this case, the Board is cognizant that the Veteran's diagnosis 
of PTSD was not clearly indicated in the records prior to 
February 28, 1990.  At the same time, the Board has carefully 
considered Dr. Rogers's conclusion that the mental health 
disability for which the Veteran began treatment in February 1985 
was, in fact, PTSD, and Dr. Rogers reviewed and summarized the 
pertinent mental health documentation from the Veteran's 
hospitalization at that time.  In view of Dr. Rogers's competent 
and credible medical opinion, and given the absence of competent 
evidence clearly indicating the contrary, the Board finds that it 
is more likely than not that the Veteran did, in fact, suffer 
from PTSD as of the date of his initial claim for service 
connection on March 5, 1985.  

As noted above, the effective date for the grant of service 
connection for PTSD is the date of claim or the date entitlement 
arose, whichever is later.  Here, based upon Dr. Rogers's 
assessment, the later date is the March 5, 1985 date of claim.  
The criteria for an effective date of March 5, 1985 for the grant 
of service connection for PTSD have therefore been met, and the 
appeal is granted.  


ORDER

Entitlement to an effective date of March 5, 1985 for the grant 
of service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


